Exhibit 10.9

 

SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (“Agreement”), dated August 5, 2019, among Simon
Equity Development, LLC (the “Purchaser”), Black Ridge Acquisition Corp. (the
“Company”), Black Ridge Oil & Gas, Inc. (“BROG”) and Allied Esports Media, Inc.
(“Allied”).

 

RECITALS:

 

A.                  The Company intends to hold a special meeting of its
stockholders (“Meeting”) to consider and act upon, among other things, a
proposal to adopt and approve an Agreement and Plan of Merger, dated as of
December 19, 2018 (the “Merger Agreement”), by and among the Company, Black
Ridge Merger Sub Corp., Allied Esports Media, Inc. (f/k/a Allied Esports
Entertainment, Inc.), Noble Link Global Limited, Ourgame International Holdings
Ltd. and Primo Vital Ltd.

 

B.                  The Purchaser is willing to purchase shares of common stock
of the Company, based on the terms and conditions contained in this Agreement.

 

NOW THEREFORE IT IS AGREED:

 

1.                   Purchase of Shares. The Company hereby agrees that it
shall sell to Purchaser at the Closing (defined below) $5,000,000 of
newly issued shares of common stock of the Company (“New Shares”), valued at the
price per share in the Company’s trust account established in connection with
its initial public offering (“IPO”) after giving effect to the repayment of the
$30,000 loan to the Company (the proceeds of which were placed into the trust
account) described in the Company’s proxy statement dated June 28, 2019.
Provided, however, that the dollar amount of New Shares which will be sold to
Purchaser at Closing shall be reduced by the aggregate dollar amount Purchaser
spends, at Purchaser’s sole option, purchasing shares of common stock of the
Company in open market or privately negotiated transactions (“Public Shares”).
 The purchase price for the New Shares, less $50,000 as payment of the
Purchaser’s fees and expenses in connection with the transactions contemplated
by this Agreement, shall be delivered by the Purchaser one day prior to the
Closing to Continental Stock Transfer and Trust Company, as escrow agent, (the
“Escrow Agent”) pursuant to an escrow agreement by and between the Purchaser, an
entity formed by the Company solely for purposes of entering into the Escrow
Agreement “(NewCo”) and the Escrow Agent in the form attached hereto. If the
Closing does not occur or this Agreement is otherwise terminated, the Escrow
Agent shall promptly return any such purchase price without interest or
deduction in accordance with the terms of the Escrow Agreement. All shares
purchased hereunder pursuant to this Section 1, whether Public Shares or New
Shares, shall hereafter be referred to as the “Purchased Shares.” Purchaser
agrees that it will not seek conversion of any of the shares purchased
hereunder at the Meeting.

 

2.                   Share Issuance/Transfer. In consideration of the agreements
set forth in Section 1 hereof, upon consummation of the transactions
contemplated by the Merger Agreement (the “Closing”), the Company will issue to
the Purchaser one and one-half (1.5) additional share of common stock, par value
$0.0001 per share (“Common Stock”), of the Company for every ten (10) Purchased
Shares that are purchased by the Purchaser. Additionally, as an inducement for
the Purchaser to enter into this Agreement, BROG shall transfer to the Purchaser
for no consideration 200,000 shares of Common Stock it currently owns (the “BROG
Shares”). The shares of Common Stock issued to the Purchaser by the Company
pursuant to this Section 2 and the BROG Shares shall hereafter be collectively
referred to as the “Additional Securities.”

 

3.                   Registration Rights. The Company shall, within thirty (30)
calendar days after the Closing (the “Filing Deadline”), file with the
Securities and Exchange Commission (the “Commission”) a registration statement
registering the resale of the Purchased Shares and Additional Securities (as
amended from time to time, the “Registration Statement”), and use its best
efforts to have the Registration Statement declared effective within the earlier
of (i) sixty (60) days of the filing of the Registration Statement and (ii) five
(5) business days after being advised by the Commission that the Commission is
not reviewing the Registration Statement or has no further comments to the
Registration Statement (the “Effectiveness Deadline”). The Company shall file a
post-effective amendment to the registration statement on Form S-3 covering all
of the Purchased Shares and Additional Securities as soon as practical upon the
Company becoming eligible to use Form S-3 for such purpose. The Company will use
its reasonable best efforts to maintain the continuous effectiveness of the
Registration Statement until the earlier of (a) the date on which such
securities may be resold without volume or manner of sale limitations pursuant
to Rule 144 promulgated under the Securities Act and (b) the date on which the
Purchaser has notified the Company that all of such registrable securities have
actually been sold. Upon the Registration Statement becoming declared effective
by the Commission, (i) the Company will promptly notify the Purchaser of the
effectiveness of the Registration Statements, and (ii) if after the date the
Registration Statement is declared effective, the Purchaser seeks to sell the
Purchased Share and/or Additional Securities, the Company shall take all actions
reasonably necessary to allow, and shall use reasonable best efforts to ensure
that the Company’s transfer agent and counsel facilitate, the sale or transfer
of the Purchased Shares and Additional Shares pursuant to the Registration
Statement.

 

 

 



 1 

 

 

The Company shall:

 

  (a) advise the Purchaser within one (1) Business Day:

 

  (1) when the Registration Statement or any amendment thereto has been filed
with the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;         (2) of any request by the
Commission for amendments or supplements to the Registration Statement or the
prospectus included therein or for additional information with respect thereto;
        (3) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for such purpose;         (4) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Purchased Shares or
Additional Securities included therein for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and         (5) if
it learns that any statement included in the Registration Statement or related
prospectus is misleading and omits to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Company shall
not, when so advising the Purchaser of such events, provide the Purchaser with
any material, nonpublic information regarding the Company;

 

(b)            use its commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of the Registration Statement as soon
as reasonably practicable;

 

(c)            upon the occurrence of any event contemplated above, except for
such times as the Company is permitted hereunder to suspend, and has suspended,
the use of a prospectus forming part of the Registration Statement, the Company
shall use its best efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Purchased Shares and Additional Securities
included therein, such prospectus will not include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(d)            use its commercially reasonable efforts to cause all the
Purchased Shares and Additional Securities to be listed on each securities
exchange or market, if any, on which equity securities issued by the Company
have been listed; and

 

(e)            use its reasonable best efforts to take all other steps necessary
to effect the registration of the Purchased Shares and Additional Securities
contemplated hereby.

 

The Company shall, notwithstanding any termination of this Agreement, indemnify,
defend and hold harmless the Purchaser (to the extent a seller under any
Registration Statement), the officers, directors, agents, partners, members,
managers, stockholders, affiliates, employees and investment advisers of each of
them, each person who controls the Purchaser (within the meaning of Section 15
of the Securities Act of 1933, as amended (the “Securities Act”) or Section 20
of the Securities Exchange Act of 1934, as amended, the “Securities Exchange
Act”)) and the officers, directors, partners, members, managers, stockholders,
agents, affiliates, employees and investment advisers of each such controlling
person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable attorneys’ fees) and expenses (collectively, “Losses”),
as incurred, that arise out of or are based upon (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
prospectus included in any Registration Statement or any form of prospectus or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under Section 3, except to the extent, but only to the extent, that such untrue
statements, untrue statements, omissions or omissions are based upon information
regarding the Purchaser furnished in writing to the Company by the Purchaser
expressly for use therein. The Company shall notify the Purchaser promptly of
the institution, threat or assertion of any proceeding arising from or in
connection with the transactions contemplated by Section 3 of which the Company
is aware. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an indemnified party and shall survive the
transfer of the Purchased Shares and Additional Securities by the Purchaser.

 

 

 



 2 

 

 

4.                   Representations of Purchaser. Purchaser hereby represents
and warrants to the Company that:

 

(a)         This Agreement has been validly authorized, executed and delivered
by the Purchaser and, assuming the due authorization, execution and delivery
thereof by the other party hereto, is a valid and binding agreement enforceable
in accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by the
Purchaser does not and will not conflict with, violate or cause a breach of,
constitute a default under, or result in a violation of (i) any agreement,
contract or instrument to which the Purchaser is a party which would prevent the
Purchaser from performing its obligations hereunder or (ii) any law, statute,
rule or regulation to which the Purchaser is subject.

 

(b)         Purchaser is an “accredited investor” as defined by Rule 501 under
the Securities Act.

 

(c)         Purchaser acknowledges that it has had the opportunity to review
this Agreement and the transactions contemplated by this Agreement with the
Purchaser’s own legal counsel and investment and tax advisors. Purchaser is
familiar with the business, management, financial condition and affairs of the
Company.

 

(d)         Purchaser has reviewed the documents of the Company filed with the
Commission (the “Company Filings”), including the definitive proxy statement
relating to the Meeting and any supplement thereto (collectively, the “Proxy
Statement”), and Purchaser understands the content of the Company Filings and
the risks described about an investment in the Company.

 

(e)         Purchaser has been advised that the New Shares, if any, and the
Additional Securities have not been registered under the Securities Act.

 

5.                   Company, BROG and Allied Representations and Covenants.
Each of the Company, BROG and Allied, jointly and severally, hereby represents,
warrants and covenants to the Purchaser that:

 

(a)       The Company is duly organized and is validly existing in good standing
under the laws of the jurisdiction of its organization as the type of entity
that it purports to be.

 

(b)       This Agreement has been validly authorized, executed and delivered by
it and, assuming the due authorization, execution and delivery thereof by the
other party hereto, is a valid and binding agreement enforceable in accordance
with its terms, subject to the general principles of equity and to bankruptcy or
other laws affecting the enforcement of creditors’ rights generally. The
execution, delivery and performance of this Agreement by each of the Company and
Allied does not and will not conflict with, violate or cause a breach of,
constitute a default under, or result in a violation of (i) any agreement,
contract or instrument to which the Company or Allied is a party which would
prevent the Company or Allied from performing its obligations hereunder or (ii)
any law, statute, rule or regulation to which the Company or Allied is subject.

 

(c)       Each of the Company, BROG and Allied has the requisite corporate power
and authority to enter into and to perform its obligations under this Agreement;
and the execution, delivery and performance by the Company of this Agreement has
been duly authorized by all necessary action on the part of the Company.

 

(d)       None of the Company Filings, as of their respective dates (or, if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading and the Proxy Statement as of the date hereof contains and
at the Closing date will not contain any untrue statement of a material fact or
omit statement of a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(e)       The representations and warranties the Company, Allied and their
representative affiliates contained in their Merger Agreement are true, correct
and complete and the Purchaser may rely on such representations and warranties
as if such representations and warranties had been made directly to the
Purchaser.

 

(f)        The Company shall use the $5,000,000 of proceeds from the purchase
price of the Purchased Shares as set forth in the letter agreement by and among
the Company, Allied and the Purchaser dated as of June 26, 2019 (the “Letter
Agreement”).

 

 

 



 3 

 

 

(g)       BROG is the sole record and beneficial owner of the BROG Shares. None
of the BROG Shares is subject to any lien, claim, restriction, security interest
or encumbrance or to any option, warrant or agreement (collectively,
“Encumbrances”) that restricts BROG from transferring good and marketable title
to the BROG Shares to the Purchaser free and clear of any Encumbrances except
for the restrictions on transferability set forth in that certain Stock Escrow
Agreement, dated as of October 4, 2017, between the Company and BROG which
restrictions will be released with respect to the BROG Shares on the Closing.
BROG acknowledges and agrees that the Purchaser’s entering into this Agreement
constitutes good and valuable consideration for BROG transferring the BROG
Shares to the Purchaser as an inducement to enter into this Agreement, by virtue
of the benefits BROG is receiving and a stockholder of the Company.

 

6.                   Conditions to Closing. The Purchaser shall not be required
to purchase the New Shares or otherwise consummate the transactions contemplated
hereby unless (i) the Company shall have formed NewCo and (ii) NewCo shall have
entered into an escrow agreement with the Purchaser and the Escrow Agent in the
form attached as Exhibit A hereto.

 

7.                   Disclosure; Exchange Act Filings. Promptly after execution
of this Agreement, the Company will file a Current Report on Form 8-K (“Signing
Form 8-K”) under the Exchange Act reporting it. The parties to this Agreement
shall reasonably cooperate with one another to cause the Signing Form 8-K to be
filed with the Commission.

 

8.                   Entire Agreement; Amendment. This Agreement, together with
the Letter Agreement, (except to the extent the Letter Agreement is superseded
hereby), constitute the entire agreement among the parties with respect to the
subject matter hereof and may be amended or modified only by written instrument
signed by all parties. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.

 

9.                   Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York, including the
conflicts of law provisions and interpretations thereof. 

 

10.                Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page by facsimile or other electronic transmission shall be effective
as delivery of a manually signed counterpart of this Agreement.

 

11.                Termination. Notwithstanding any provision in this Agreement
to the contrary, this Agreement shall become null and void and of no force and
effect (i) upon the termination of the Merger Agreement prior to the Closing,
(ii) if the Purchaser fails to purchase the $5 million of Purchased Shares by
the Closing, (iii) if the Merger shall not have been completed by August 10,
2019, (iv) if any condition or covenant set forth in the Merger Agreement has
been amended, modified, deleted or otherwise changed or waived by any party to
the Merger Agreement without the written consent of Purchaser, (v) if TV AZTECA
S.A.B. DE C.V., a Grupo Salinas company, shall have not purchased $5 million of
shares of Common Stock of BRAC on the same terms as the Purchaser’s purchase of
Purchased Shares pursuant to this Agreement (vi) upon a breach by any party
hereto of their respective representations, warranties or covenants set forth in
this Agreement or (vii) the conditions set forth in Section 6 are not satisfied.
Notwithstanding any provision in this Agreement to the contrary, the Company’s
obligation to issue the shares of Common Stock to the Purchaser pursuant to
Section 2 hereof and BROG’s obligation to transfer the BROG Shares to the
Purchaser pursuant to Section 2 hereof shall be conditioned on the Closing
occurring and the Purchaser purchasing the $5 million of Purchased Shares.

 

12.                Remedies. Each of the parties hereto acknowledges and agrees
that, in the event of any breach of any covenant or agreement contained in this
Agreement by the other party, money damages may be inadequate with respect to
any such breach and the non-breaching party may have no adequate remedy at law.
It is accordingly agreed that each of the parties hereto shall be entitled, in
addition to any other remedy to which they may be entitled at law or in equity,
to seek injunctive relief and/or to compel specific performance to prevent
breaches by the other party hereto of any covenant or agreement of such other
party contained in this Agreement.

 

13.                Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement shall not be
assigned by either party without the prior written consent of the other party
hereto.

 

[Signature Page Follows]


 

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

    PURCHASER:                   By:        Name:        Title:  

 

 

    COMPANY:                   By:        Name:        Title:              

 

 

 

 

    ALLIED:                   By:        Name:        Title:              

 

 

 

 

 

 

 

 



 5 

